Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 11/15/2021. Claims 1-7, 9-17, and 19-22 are pending.

Response to Arguments
Applicant’s arguments, see Remarks pp. 11-15, filed 11/15/2021, with respect to the rejection(s) of claim(s) 1 and/or 20 under section(s) 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Newendorp.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/0092270 (“Newendorp”).

Regarding claim 1, Newendorp teaches an information processing apparatus comprising processing circuitry configured to:
receive a user command by a user, the user command requesting an agent function to be provided to the user (Fig. 6B, 612; Fig. 9A, 902); 
determine whether the agent function should be provided by a transition source device that is a transition source that provides the agent function to the user, or a transition destination device that is a transition destination of the providing subject (Fig. 9B, 914; ¶ [0213]); 
in response to determining that the agent function should be provided by the transition destination device, calculate each availability indicating aptitude as a transition destination for each candidate device of a plurality of candidate devices that are candidates for the transition destination of the providing subject (“prioritization rules may specify which devices are to perform respective tasks based on type, capabilities, and/or use (e.g., recency of use, frequency of use, tasks performed during use) of each electronic device,” ¶ [0213]; Figs. 8C-8D, 824-858; “Once the task has been determined, one of the electronic devices 602-608 may be identified as a second device used to perform the task. The second device may be identified by the first device and further may be the first device or a device other than the first device. In some examples, the second device may be identified based on task requirements,” ¶ [0182]);

control transition of the agent function from the transition source device to the transition destination device, such that the transition destination device takes over the agent function from the transition source device and provides the agent function to the user in response to the user command (“Once the second device has been identified, the task may be provided to the second device by the first device,” ¶ [0184]; Fig. 6C depicting playback on device 606); and
control the transition source device to dynamically output transition information indicating information regarding the transition, the transition information including information regarding the transition destination device (Fig. 6D, 632).

Regarding claim 20, Newendorp teaches a method comprising:
receiving a user command by a user, the user command requesting an agent function to be provided to the user (Fig. 6B, 612; Fig. 9A, 902); 
determining whether the agent function should be provided by a transition source device that is a transition source that provides the agent function to the user, or a transition destination device that is a transition destination of the providing subject (Fig. 9B, 914; ¶ [0213]); 
in response to determining that the agent function should be provided by the transition destination device, calculating each availability indicating aptitude as a 602-608 may be identified as a second device used to perform the task. The second device may be identified by the first device and further may be the first device or a device other than the first device. In some examples, the second device may be identified based on task requirements,” ¶ [0182]);
determining the transition destination device from among the plurality of candidate devices based on the calculated availabilities for the plurality of candidate devices (“The electronic device having the highest signal strength may be identified as the second electronic device,” ¶ [0199]); 
controlling transition of the agent function from the transition source device to the transition destination device, such that the transition destination device takes over the agent function from the transition source device and provides the agent function to the user in response to the user command (“Once the second device has been identified, the task may be provided to the second device by the first device,” ¶ [0184]; Fig. 6C depicting playback on device 606); and
controlling the transition source device to dynamically output transition information indicating information regarding the transition, the transition information including information regarding the transition destination device (Fig. 6D, 632).

Regarding claim 2, Newendorp teaches the invention of claim 1, and further teaches that the transition information includes information regarding a start, progress, or a result of processing related to the transition of the providing subject (Newendorp: Fig. 6D, message 632), and the processing circuitry causes the transition information to be output by using a visual expression (Newendorp: Fig. 6D depicting message 632 displayed on device 602).

Regarding claim 3, Newendorp teaches the invention of claim 1, and further teaches that the processing circuitry causes a visual expression indicating the transition destination device (Newendorp: Fig. 6D, message 632 identifying the TV as the destination device).

Regarding claim 7, Newendorp teaches the invention of claim 2, and further teaches that the result of the processing related to the transition of the providing subject includes normal completion of the transition or occurrence of an error (Newendorp: Fig. 6D, confirmation message 632), and processing circuitry causes information indicating either the normal completion or the error to be displayed (Newendorp: Fig. 6D, message 632 displayed on device 602).

Regarding claim 9, Newendorp teaches the invention of claim 1, and further teaches that the processing circuitry calculates the availability on a basis of device information of the plurality of candidate devices (Newendorp: “prioritization rules may specify which devices are to perform respective tasks based on type, capabilities, 

Regarding claim 10, Newendorp teaches the invention of claim 9, and further teaches that the device information includes information regarding at least one of a device property, a device position, a device specification, or a device state (Newendorp: “prioritization rules may specify which devices are to perform respective tasks based on type, capabilities, and/or use (e.g., recency of use, frequency of use, tasks performed during use) of each electronic device,” ¶ [0213]; Figs. 8C-8D, 824-858).

Regarding claim 11, Newendorp teaches the invention of claim 9, and further teaches that the device information includes information regarding at least one of a position where a device is arranged, closeness to an assumed position, availability of audio input, whether or not a power source is turned on, or a remaining battery capacity (Newendorp: “the second electronic device may be identified by determining whether an electronic device of the plurality of electronic devices is being powered by an electrical outlet. The electronic device may be identified as the second electronic device in accordance with a determination that the electronic device is being powered by an electrical outlet,” ¶ [0202]).

Regarding claim 12, Newendorp teaches the invention of claim 1, and further teaches that the processing circuitry calculates the availability on a basis of context information related to the transition of the providing subject (Newendorp: “prioritization 

Regarding claim 13, Newendorp teaches the invention of claim 12, and further teaches that the context information includes information regarding at least one of a context of the user, a context of a task, or a context indicating a relationship between users (Newendorp: “prioritization rules may specify which devices are to perform respective tasks based on type, capabilities, and/or use (e.g., recency of use, frequency of use, tasks performed during use) of each electronic device,” ¶ [0213]; Figs. 8C-8D, 824-858).

Regarding claim 14, Newendorp teaches the invention of claim 12, and further teaches that the context information includes information regarding at least one of a schedule of the user, closeness of a relationship between users, or a number of times of previous execution of a target task by the user (Newendorp: “prioritization rules may specify which devices are to perform respective tasks based on type, capabilities, and/or use (e.g., recency of use, frequency of use, tasks performed during use) of each electronic device,” ¶ [0213]; Figs. 8C-8D, 824-858).

Regarding claim 15, Newendorp teaches the invention of claim 1, and further teaches that the processing circuitry controls display of the transition information for 

Regarding claim 17, Newendorp teaches the invention of claim 1, and further teaches that the processing circuitry causes the transition information to be output using sound (Newendorp: Fig. 6C, 626; ¶¶ [0196], [0197]).


Regarding claim 19, Newendorp teaches the invention of claim 1, and further teaches a display that displays the transition information on a basis of control by the processing circuitry (Newendorp: Fig. 6D, message 632 displayed on device 602).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newendorp as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0335903 (“Coffman”).

Regarding claim 4, Newendorp teaches the invention of claim 1, but fails to teach that the transition information includes information related to a candidate device that is a candidate for a transition destination of the providing subject, and the control unit causes a visual expression corresponding to a plurality of the candidate devices to be output. Coffman teaches transition information including information related to a candidate device that is a candidate for a transition destination of the providing subject (“Media item menu 624 includes play to speaker affordance 624A. In FIG. 6R, device 600 receives user input 626 on the play to speaker affordance 624A. For example, user input 626 is a tap. In some examples, in response to receiving the user input 626 representing selection of the play to speaker affordance 624A, 600 displays a multi-device interface (e.g., similar to multi-device interface 610 of FIG. 6J) for selecting one or more desired devices to initiate playback on,” ¶ [0351]), and the control unit causes a visual expression corresponding to a plurality of the candidate devices to be output (Fig. 6J). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to display a list of candidate devices, as taught by Coffman, into Newendorp, in order to allow a user to select a destination playback device.

Regarding claim 5, Newendorp-Coffman teaches the invention of claim 4, and further teaches that the processing circuitry causes information indicating a context of the candidate device to be output together with the visual expression corresponding to the candidate devices (Coffman: “As shown above with respect to FIGS. 6H to 6N, a multi-device interface can be used to view a media playback status of a plurality of available playback devices,” ¶ [0348]).

Regarding claim 6, Newendorp teaches the invention of claim 1, and further teaches that the transition information includes information related to the transition source device, and the processing circuitry a visual expression indicating the transition source device. Coffman teaches transition information includes information (“Media item menu 624 includes play to speaker affordance 624A. In FIG. 6R, device 600 receives user input 626 on the play to speaker affordance 624A. For example, user input 626 is a tap. In some examples, in response to receiving the user input 626 representing selection of the play to speaker affordance 624A, device 600 displays a multi-device 610 of FIG. 6J) for selecting one or more desired devices to initiate playback on,” ¶ [0351]) related to the transition source device (Fig. 6J, 610H and/or 610I), and the processing circuitry a visual expression indicating the transition source device (Fig. 6J, 610H and/or 610I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to display a list of candidate devices, as taught by Coffman, into Newendorp, in order to allow a user to select a destination playback device.

Regarding claim 16, Newendorp teaches the invention of claim 1, but fails to teach that the processing circuitry causes the user and the transition information to be displayed in association with each other. Coffman teaches causes a user who is a target of function provision by the providing subject and the transition information to be displayed in association with each other (Fig. 12AL). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate a user with transition information, as taught by Coffman, into Newendorp, in order to prompt a user to transfer a phone call to a nearby device, thereby allowing hands-free communications.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newendorp as applied to claim 1 above, and further in view of U.S. Pub. No. 2016/0070580 (“Johnson”).

Regarding claim 21, Newendorp teaches the invention of claim 1, but fails to teach that the agent function is to provide a recommended place or a recommended media content to the user in response to the user command asking for the recommended place or the recommended media content. Johnson teaches an agent function is to provide a recommended place or a recommended media content to the user in response to the user command asking for the recommended place or the recommended media content (“the digital personal assistant may provide recommendations, answer questions, and/or facilitate task completion,” ¶ [0015]; “personal assistant result may comprise an audio message (e.g., a ticket purchase confirmation message), a text string (e.g., a ticket purchase confirmation statement), an image (e.g., a depiction of various types of tickets for purchase), a video (e.g., driving directions to the amusement park), a website (e.g., an amusement park website), task completion functionality (e.g., an ability to purchase tickets for the amusement park), a recommendation (e.g., a hotel recommendation for a hotel near the amusement park), a text to speech string (e.g., raw text, understandable by the television secondary device, without speech synthesis markup language information), an error string (e.g., a description of an error condition corresponding to the digital personal assistant functionality incurring an error in evaluating the context), etc,” ¶ [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate digital assistant, as taught by Johnson, into Newendorp, in order to enhance the functions provided by a digital assistance, thereby increasing usability.

Regarding claim 22, Newendorp teaches the invention of claim 1, but fails to teach that the agent function is to provide an answer to the user in response to the user command asking a question. Johnson teaches an agent function is to provide an answer to the user in response to the user command asking a question (“the digital personal assistant may provide recommendations, answer questions, and/or facilitate task completion,” ¶ [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate digital assistant, as taught by Johnson, into Newenton, in order to enhance the functions provided by a digital assistance, thereby increasing usability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455